The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on probation. The underlying offense was an egregious assault on a school employee, causing injury. In addition, appellant’s school record was generally poor, and the probation report recommended probation. Accordingly, that disposition was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur— *577Mazzarelli, J.E, Friedman, Catterson, Renwick and Freedman, JJ.